UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 20-1327


In re: SYED ASKRI,

                        Debtor.

------------------------------------

SYED ASKRI,

                        Debtor – Appellant,

                v.

JOHN P. FITZGERALD, III, U.S. Trustee,

                        Trustee – Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:19-cv-01196-TSE-IDD)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Syed Askri, Appellant Pro Se. Hugh Michael Bernstein, OFFICE OF THE UNITED
STATES TRUSTEE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Syed Askri appeals from the district court’s order: (1) affirming the bankruptcy

court’s order converting his Chapter 11 proceeding to one under Chapter 7 and (2)

dismissing his appeal from the bankruptcy court’s order denying his disclosure statement.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Askri v. Fitzgerald, No. 1:19-cv-01196-TSE-IDD (E.D.

Va. Feb 18, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2